Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 1 of 16 Page ID #:828




 1   ENGLAND PONTICELLO & ST.CLAIR
     Barry W. Ponticello (SBN 159339)
 2   bponticello@eps-law.com
     Brittany L. Sauter (SBN 321208)
 3   bsauter@eps-law.com
     701 "B" Street, Suite 1790
 4   San Diego, CA 92101-8104
     Tel: (619) 255-6450
 5   Fax: (619) 255-8981
 6 Attorneys for INTERVENOR,
 7 SPORTS ACADEMY, LLC SPORTS ACADEMY /
   THE HARTFORD ACCIDENT AND INDEMNITY COMPANY
 8

 9

10                       UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12

13
       VANESSA BRYANT, individually and          Consolidated Case No. 2:20-cv-
14                                               08953-FMO (PVC)
       Successor in Interest to KOBE BRYANT,
15     Deceased; VANESSA BRYANT as               District Judge: Fernando M. Olguin
       Successor in Interest to GB, a minor,     Magistrate Judge: Pedro V. Castillo
16
       deceased; NATALIA BRYANT,
17     individually as Surviving Child of KOBE   MEMORANDUM OF POINTS &
                                                 AUTHORITIES IN SUPPORT OF
       BRYANT; BB, a minor, by her Natural       INTERVENOR SPORTS
18
       Mother and Guardian Ad Litem,             ACADEMY, LLC SPORTS
19     VANESSA BRYANT; and CB, a minor,          ACADEMY / THE HARTFORD
                                                 ACCIDENT & INDEMNITY
       by her Natural Mother and Guardian Ad     COMPANY’S MOTION FOR AN
20
       Litem, VANESSA BRYANT,                    ORDER GRANTING LEAVE TO
21                                               FILE A COMPLAINT-IN-
                                                 INTERVENTION
                   Plaintiffs,
22
       vs.                                       Complaint Filed: 04/20/2020
23                                               Removal Date: 09/30/2020
       ISLAND EXPRESS HELICOPTERS,               Trial date: TBD
24     INC., a California Corporation; ISLAND
       EXPRESS HOLDING CORP., a
25     California Corporation; BERGE             Date: August 12, 2021
       ZOBAYAN as Personal Representative        Time: 10:00 a.m.
26     of and/or Successor in Interest to ARA    Dept.: 6D
       GEORGE ZOBAYAN, a California
27     Resident; OC HELICOPTERS, LLC, a          Judge: Hon. Fernando M. Olguin
28                                            1
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 2 of 16 Page ID #:829



       California Limited Liability Company;
 1     and DOES 1 through 50,
 2
                    Defendants.
 3
       ISLAND EXPRESS HELICOPTERS,
 4     INC., a California Corporation; ISLAND
       EXPRESS HOLDING CORP., a
 5     California Corporation,
 6                  Third-Party Plaintiffs,
 7     vs.
 8     UNITED STATES OF AMERICA, and
       DOES 1 through 50,
 9

10
                    Third-Party Defendants.
11

12
       JOHN JAMES ALTOBELLI, an                     (Case No. 2:20-cv-08954-FMO (PVC))
13     individual and as Successor in Interest to
       AA, a minor; JOHN ALTOBELLI and
14     KERI ALTOBELLI; ALEXIS
       ALTOBELLI, individually as Surviving
15     Child of JOHN ALTOBELLI and KERI
       ALTOBELLI,
16
                    Plaintiffs,
17
       vs.
18
       ISLAND EXPRESS HELICOPTERS,
19     INC., a California Corporation; ISLAND
       EXPRESS HOLDING CORP., a
20     California Corporation; and DOES 1
       through 50,
21

22                  Defendants.
23
       ISLAND EXPRESS HELICOPTERS,
24     INC., a California Corporation; ISLAND
       EXPRESS HOLDING CORP., a
25     California Corporation,
26                  Third-Party Plaintiffs,
27     vs.
28                                            2
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 3 of 16 Page ID #:830



       UNITED STATES OF AMERICA, and
 1     DOES 1 through 50,
 2
                   Third-Party Defendants.
 3

 4     CHRISTOPHER CHESTER,                        (Case No. 2:20-cv-08955-FMO (PVC))
       individually and as Successor in Interest
 5     to SARAH CHESTER and PC, a minor,
       deceased; HC, a minor, by and through
 6     his Guardian Ad Litem, CHRISTOPHER
       CHESTER,
 7
                    Plaintiffs,
 8

 9
       vs.

10
       ISLAND EXPRESS HELICOPTERS,
       INC., a California Corporation; ISLAND
       EXPRESS HOLDING CORP., a
11     California Corporation; THE ESTATE
       OF ARA GEORGE ZOBAYAN; and
12     DOES 1 through 50,
13
                   Defendants.
14

15     ISLAND EXPRESS HELICOPTERS,
       INC., a California Corporation; ISLAND
16     EXPRESS HOLDING CORP., a
       California Corporation,
17
                   Third-Party Plaintiffs,
18
       vs.
19
       UNITED STATES OF AMERICA, and
20     DOES 1 through 50,
21
                   Third-Party Defendants.
22

23
       MATTHEW MAUSER, an individual               (Case No. 2:20-cv-08956-FMO (PVC))
24     and as Successor in Interest to
       CHRISTINA MAUSER; PM, a minor;
25     by and through her Guardian,
       MATTHEW MAUSER; TM, a minor,
26     by and through his Guardian
       MATTHEW MAUSER; IM, a minor, by
27     and through her Guardian MATTHEW
       MAUSER,
28                                            3
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 4 of 16 Page ID #:831




 1                 Plaintiffs,
 2
       vs.
 3     ISLAND EXPRESS HELICOPTERS,
 4
       INC., a California Corporation; ISLAND
       EXPRESS HOLDING CORP., a
 5
       California Corporation; and DOES 1
       through 50,
 6

 7
                   Defendants.

 8     ISLAND EXPRESS HELICOPTERS,
       INC., a California Corporation; ISLAND
 9     EXPRESS HOLDING CORP., a
       California Corporation,
10
                   Third-Party Plaintiffs,
11
       vs.
12
       UNITED STATES OF AMERICA, and
13     DOES 1 through 50,
14
                   Third-Party Defendants.
15

16
       SPORTS ACADEMY, LLC SPORTS
17     ACADEMY / THE HARTFORD
       ACCIDENT AND INEMNITY
18     COMPANY,

19                 Intervenor.

20

21

22

23

24

25

26
27

28                                            4
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 5 of 16 Page ID #:832




 1                              TABLE OF CONTENTS
 2     I.     FACTUAL BACKGROUND………………………………………..6
 3     II.    ARGUMENT………………………………………………………....8
 4
                A. ALL REQUIREMENTS FOR INTERVENTION
                    BY RIGHT ARE SATISFIED…………………………….....8
 5                 1. INTERVENOR’s Motion is Timely……………………....9
 6                 2. INTERVENOR’s Protectible Interest in This
                      Action Arises Under California Labor
 7                    Code §§ 3850, et seq……………………………………….10
 8                 3. INTERVENOR’s Interests Would Be
                      Adversely Impaired if Intervention is
 9                    Not Permitted……………………………………………...11
10                 4. The Existing Parties Do Not
                      Adequately Represent INTERVENOR’s
11                    Interests in this Action…………………………………….12
12              B. IN THE ALTERNATIVE, ALL
                   REQUIREMENTS FOR PERMISSIVE
13                 INTERVENTION BY RIGHT ARE
14                 ALSO SATISFIED………………………………………........13
                   1. INTERVENOR’s Motion is Timely………………………13
15                 2. INTERVENOR’s Subrogation Claim
16                    Shares a Common Question of Fact and
                       Law with the Action Brought by
17                    PLAINTIFFS………………………………………………14
18                 3. INTERVENOR’s Intervention Will Not
                      Enlarge the Issues in this Litigation and
19                    Will Not Unduly Delay or Prejudice the
20                    Adjudication of this Action………………………………..14
21     III.   CONCLUSION……………………………………………………….16
22

23

24

25

26
27

28                                            5
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 6 of 16 Page ID #:833




 1   TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
 2         Plaintiff-in-Intervention SPORTS ACADEMY, LLC SPORTS ACADEMY /
 3   THE HARTFORD ACCIDENT AND INDEMNITY COMPANY (hereinafter
 4   referred collectively as “INTERVENOR”), hereby submits the following
 5   Memorandum of Points and Authorities in support of INTERVENOR’s Motion for
 6   Leave to File Its Complaint-In-Intervention, pursuant to the provisions of Rule 24 of
 7   the Federal Rules of Civil Procedure and California Labor Code §§ 3850 et seq.,
 8   including California Labor Code § 3852.
 9
                                  I. FACTUAL BACKGROUND
10

11         On January 26, 2020, DECEDENT Christina Mauser (hereinafter referred to as
12   “DECEDENT”) was fatally injured and killed during the course and scope of her
13   employment as a basketball coach for SPORTS ACADEMY, LLC, SPORTS
14   ACADEMY FOUNDATION, MAMBA SPORTS ACADEMY DBA MAMBA
15   (hereinafter referred to as “SPORTS ACADEMY”), when the helicopter she was
16   traveling in to attend a basketball tournament crashed within Calabasas, California.
17         At the time of DECEDENT’s injury and subsequent death, SPORTS
18   ACADEMY was insured for workers’ compensation liability by THE HARTFORD
19   ACCIDENT AND INDEMNITY COMPANY (hereinafter referred to as “THE
20   HARTFORD”). Consequently, THE HARTFORD was legally obligated under
21   California law to provide workers’ compensation benefits, including death benefits
22   and funeral costs, on behalf of DECEDENT and to PLAINTIFFS MATTHEW
23   MAUSER, PM, TM, and IM (hereinafter referred to a “PLAINTIFFS MAUSER”)
24   pursuant to California Labor Code § 3850, et seq.
25         On April 20, 2020, PLAINTIFFS MAUSER filed their Complaint for Damages
26   with the Superior Court of California, County of Los Angeles under Case No.
27   20STCV14973. On September 30, 2020, this state civil matter was removed to the
28                                            6
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 7 of 16 Page ID #:834




 1
     United States District Court, Central District of California by Third-Party Defendant,

 2   United States of America. On October 23, 2020, PLAINTIFFS MAUSER filed their

 3   Motion to Remand Case to Los Angeles Superior Court.

 4           On January 5, 2021, INTERVENOR circulated its stipulation to allow its

 5   Complaint-In-Intervention with proposed Complaint-In-Intervention based on its

 6   statutory right to intervene pursuant to California Labor Code §§ 3850, et seq. to the

 7   counsel of PLAINTIFFS MAUSER and Defendants ISLAND EXPRESS

 8   HELICOPTERS INC., ISLAND EXPRESS HOLDING CORP., and OC

 9   HELICOPTERS, LLC, and Third-Party Defendant, THE UNITED STATES OF

10   AMERICA.1

11           On May 3, 2021, all Plaintiffs’ (Bryant, et al.; Altobelli, et al.; Chester, et al.;

12   and Mauser, et al.) Motions to Remand were denied by this Court. On May 18, 2021,

13   all party Plaintiffs (hereinafter referred to collectively as “PLAINTIFFS”) stipulated

14   to consolidate their cases under Vanessa Bryant, et al. v. Island Express Helicopters,

15   Inc., et al., with Consolidated Case No. 20-cv-08953-FMO.

16           On June 3, 2021, INTERVENOR circulated letter correspondence to all parties
17   associated with this matter via email and U.S. mail concerning its intention to
18   intervene in this Federal matter based upon the Court’s denial of all Plaintiffs’ Motions
19   to Remand to state court, and circulation of its revised stipulation to allow its
20   Complaint-In-Intervention with proposed Complaint-In-Intervention would follow
21   upon receipt of PLAINTIFFS’ Consolidated Complaint.2
22           Accordingly, INTERVENOR now seeks for leave to file its Complaint-In-
23   Intervention.
24   ///
25
     1
       A true and correct copy of the email correspondence from attorney Jean Paul Jamarne to counsel for PLAINTIFFS
26   MAUSER and all Defendants, dated January 5, 2021, with email attachments: Stipulation to Allow Complaint-in-
     Intervention and Complaint-in-Intervention, are attached to the Ponticello Declaration as Exhibit 1.
27   2
       A true and correct copy of the letter and email correspondences from attorney Brittany L. Sauter to all parties’
     counsels, dated June 3, 2021, is attached to the Ponticello Declaration as Exhibit 3.
28                                                                7
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
         SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                       ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 8 of 16 Page ID #:835




 1
                                         II. ARGUMENT

 2   A.     ALL REQUIREMENTS FOR INTERVENTION BY RIGHT ARE
 3          SATISFIED.

 4
            Rule 24 of the Federal Rules of Civil Procedure sets forth the rules for
 5
     intervention by right of a third party. Section 24(a)(2) provides that, “On timely
 6
     motion, the court must permit anyone to intervene who … claims an interest relating
 7
     to the property or transaction that is the subject of the action, and is so situated that
 8
     disposing of the action may as a practical matter impair or impede the movant’s ability
 9
     to protect its interest, unless existing parties adequately represent that intertest.”
10
            More specifically, in the context of intervention by right, a party seeking
11
     intervention must meet four (4) requirements: (1) the applicant must timely move to
12
     intervene; (2) the Applicant must have a significantly protectable interest relating to
13
     the property or transaction that is the subject of the action; (3) the applicant must be
14
     situated such that the disposition of the action may impair or impede the party’s ability
15
     to protect that intertest; and (4) the applicant’s interest must not be adequately
16
     represented by existing parties. (Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir.
17
     2003).)
18
            Here, all statutory requirements are satisfied. As SPORTS ACADEMY’s
19
     workers’ compensation benefit provider that became obligated to pay and has paid
20
     workers’ compensation benefits on behalf of DECEDENT and to PLAINTIFFS
21
     MAUSER, INTERVOR has a statutory interest relating to the transaction that is the
22
     subject of this action. As the workers’ compensation benefit provider of SPORTS
23
     ACADEMY, INTERVENOR is so situated that the disposal of this action will as a
24
     practical matter impair or impede INTERVENOR’s ability to protect that interest.
25
     Lastly, INTERVENOR’s interests are not adequately represented by the existing
26
     parties.
27

28                                            8
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 9 of 16 Page ID #:836




 1
                1.        INTERVENOR’s Motion is Timely.

 2
                “[T]imeliness is a prerequisite to any claim for Intervention under Rule 24.
 3
     (United States v. British American Tobacco Australia Services, Ltd., 437 F.3d 1235,
 4
     1238 (D.C. Cir. 2006).) Timeliness in bringing a Motion to Intervene should be
 5
     construed broadly in favor of the party seeking intervention, especially in cases where
 6
     Intervention by right is sought. (United States v. State of Oregon, 745 F.2d 550, 552
 7
     (9th Cir. 1984).)
 8
                Under the California Labor Code, an employer has the unconditional right to
 9
     intervene in an employee’s action against a negligent third person “at any time before
10
     trial on the facts.” (Cal. Lab. Code § 3853; see Mar v. Sakti Int’l Corp., 9 Cal.App.4th
11
     1780, 1789–90 (1992).)
12
                In this case, INTERVENOR circulated its original Complaint-in-Intervention
13
     to the counsels of PLAINTIFFS MAUSER, Defendant Island Express Helicopters,
14
     Inc., Defendant Island Express Holding Corp., and Third-Party Defendant, United
15
     States of America on January 5, 2021.3 On June 3, 2021, INTERVENOR provided
16
     notice to all parties to this action of its intent to intervene upon receipt of the
17
     Consolidated Complaint.4 At this time, Defendants have not filed Answers to the
18
     Consolidated Complaint, Plaintiffs has not yet voluntarily dismissed this case.
19
     Although Plaintiff has filed a Notice of Settlement with the Court, this Notice does
20
     not dismiss the action without further action by the parties. Trial on the merits of this
21
     case has not yet occurred and the case is currently still pending.
22
                Therefore, INTERVENOR’s Motion for Leave to File Complaint-in-
23
     Intervention is timely.
24

25   ///
26
27   3
         See Exhibit 1.
     4
         See Exhibit 3.
28                                            9
     MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
       SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                 ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
     Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 10 of 16 Page ID
                                       #:837



 1
             2.     INTERVENOR’s Protectible Interest in This Action Arises Under
                    California Labor Code §§ 3850, et seq.
 2

 3           A party is considered to have a sufficient interest for intervention purposes if it

 4    will suffer a practical impairment of its interest as a result of the pending litigation.

 5    (California ex rel. Lockyer v. United States, 450 F.3d 436, 441 (9th Cir. 2006).) The

 6    case must be such that its resolution will have an actual effect on the intervenor.

 7    (Arakaki v. Cayetano, 324 F.3d 1078, 1084 (9th Cir. 2003).)

 8           Under California Labor Code § 3852, “Any employer who pays or becomes

 9    obligated to pay compensation . . . may likewise make a claim or bring an action

10    against the third person. . . . [T]he employer may recover in the same suit, in addition

11    to the total amount of compensation, damages for which he or she was liable including

12    all salary, wage, pension, or other emolument paid to the employee or to his or her

13    dependents.” And under §§ 3850–3865 of the Labor Code, “‘Employer’ includes

14    insurer as defined in this division.” (Cal. Lab. Code § 3850.)

15           An employer who paid benefits to an employee injured on the job has the right

16    to intervene in the employee’s lawsuit against the person causing the injury for the
17    purpose of recouping its damages (i.e., the benefits paid). (San Diego Unified Port
18    Dist. v. Sup. Ct. (Marriott Corp.), 197 Cal.App.3d 843, 846 (1988); Carden v. Otto,
19    37 Cal.App.3d 887, 891 (1974).)
20           Therefore, INTERVENOR is an employer in this action pursuant to California
21    Labor Code § 3850. Further, California Labor Code §§ 3850, et seq. confers an
22    unconditional right upon INTERVENOR to intervene in this action as an insurer who
23    paid DECEDENT’s workers’ compensation benefits as a direct result of the actions
24    of third parties.
25           Furthermore, while INTERVENOR recognizes that California procedural case
26    law is not binding on this Court, it is notable that the California standards for a Motion
27

28                                             10
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
        SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                  ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
     Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 11 of 16 Page ID
                                       #:838



 1
      to Intervene follows Rule 24 of the Federal Rules of Civil Procedure and provides

 2    that:

 3                  Upon timely application, any person, who has an interest in
                    the matter in litigation, or in the success of either parties, or
 4                  an interest against both, may intervene in the action or
 5                  proceeding…if the person seeking intervention claims as
                    interest relating to the property or transaction which is the
 6                  subject of the action and that person is so situated that the
 7                  disposition of the action may as a practical matter impair or
                    impede the person’s ability to protect that interest, unless
 8                  that person’s interest is adequately represented by existing
 9                  parties, the court shall, upon timely application, permit that
                    person to intervene.
10

11                  (Cal. Civ. Proc. Code § 387(a), emphasis added.)

12            As previously discussed, INTERVENOR has a subrogation interest in this
13    action, which it seeks to protect through Intervention. Accordingly, this Court must
14    allow INTERVENOR to file its Complaint-In-Intervention.
15

16            3.    INTERVENOR’s Interests Would Be Adversely Impaired if
                    Intervention is Not Permitted.
17

18            It must also be shown that disposition of the pending action would, “as a
19    practical matter impair or impede the movant’s ability to protect its interest.” (SEC v.
20    Navin, 166 F.R.D. 435, 440 (N.D. Cal. 1995).) While it has been found that proposed
21    intervenors’ interests might not be impaired if they have other means to protect
22    themselves even if the lawsuit would affect those interests, here, INTERVENOR has
23    no other means to protect their right to reimbursement other than through intervention.
24    Therefore, intervention is appropriate. (See Lockyer, 450 F.3d at 442.)
25            It follows from our prior discussions of INTERVENOR’s significant protectible
26    interests that disposition of this action may impair or impede those interests. It is
27    undisputed that disposition of this case without permitting INTERVENOR to intervene
28                                             11
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
        SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                  ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
     Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 12 of 16 Page ID
                                       #:839



 1
      would significantly impact INTERVENOR’s ability to litigate and recover the

 2    workers’ compensation benefits it paid due to the negligence of Defendants.

 3          As such, INTERVENOR’s interests will be adversely impacted if prohibited

 4    from intervening to protect its right to recover workers’ compensation benefits paid

 5    under California Labor Code §§ 3850, et seq.

 6

 7          4.     The Existing Parties Do Not Adequately Represent INTERVENOR’s
                   Interests in this Action.
 8

 9          Numerous factors are considered in determining the adequacy of representation,

10    including: (1) whether the interest of a present party is such that it will undoubtedly

11    make all of a proposed intervenor’s arguments; (2) whether the president party is

12    capable and willing to make such arguments; and (3) whether a proposed intervenor

13    would offer any necessary elements to the proceeding that the other parties would

14    neglect. (Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003).) However, “[t]he

15    most important factor in determining the adequacy of representation is how the interest

16    compares with the interests of existing parties.” (Id.)
17          In this case, there are no present parties who will make, or will be willing to
18    make any of INTERVENOR’s arguments, the majority of which will entail that as a
19    result of Defendants’ negligence, INTERVENOR is entitled to reimbursement for the
20    workers compensation benefits it paid on behalf of DECEDENT and PLAINTIFFS
21    MAUSER. In fact, each and every party to this action will argue that INTERVENOR
22    is not entitled to reimbursement, or that its reimbursement will be significant reduced
23    based on the principles of comparative fault, specifically employer negligence. Under
24    California Code of Civil Procedure § 1431.2, in any action for personal injury, based
25    upon principles of comparative fault, the liability of each defendant for non-economic
26    damages is several only; thus, each defendant is liable only for the amount of non-
27    economic damages allocated to that defendant in direct proportion to the defendant's
28                                             12
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
        SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                  ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
     Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 13 of 16 Page ID
                                       #:840



 1
      percentage of fault, in a separate judgment shall be rendered against that defendant for

 2    that amount. Furthermore, Cal. Civ. Proc. Code § 1431.2 has the effect of turning

 3    defendants against one another in the hopes of decreasing one defendant's percentage

 4    of fault by increasing another defendant's percentage of fault. Here, all parties will be

 5    seeking to show DECEDENT’s employer was negligent in some form or fashion to

 6    either reduce their percentage of fault and/or reduce INTERVENOR’s overall

 7    recovery.

 8          Consequently, all parties in this action have interest directly contrary to

 9    INTERVENOR, and therefore cannot be relied upon to represent or protect

10    INTERVENOR’s interests.

11

12    B.    IN THE ALTERNATIVE, ALL REQUIREMENTS FOR PERMISSIVE
            INTERVENTION BY RIGHT ARE ALSO SATISFIED.
13

14          Rule 24(b) of the Federal Rules of Civil Procedure sets forth the rules for
15    permissive intervention. It provides that, “[o]n timely motion, the court may permit
16    anyone to intervene who...has a claim or defense that shares with the main action a
17    common question of law or fact,” and “in exercising its discretion, the court must
18    consider whether the intervention will unduly delay or prejudice the adjudication of
19    the original parties’ rights.” (Id.)
20          While it is INTERVENOR’s contention that as explained above, the elements
21    of intervention by right have all been satisfied, in the alternative, the statutory
22    requirements of permissive intervention are also satisfied.
23

24          1.     INTERVENOR’s Motion is Timely.
25
            For the same reasons discussed in detail above, this Motion was brought in a
26
      timely manner.
27

28                                             13
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
        SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                  ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
     Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 14 of 16 Page ID
                                       #:841



 1
            2.     INTERVENOR’s Subrogation Claim Shares a Common Question of
                   Fact and Law with the Action Brought by PLAINTIFFS.
 2

 3          The requirement that a party seeking to intervene share one common question

 4    of law or fact with the main action, is one to be liberally construed. (Fed. R. Civ. P.

 5    24(b); see Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108-1109 (2002)

 6    (overruled on other grounds) (“Unlike Rule 24(a), a ‘significant protectible interest’ is

 7    not required by Rule 24(b) for intervention; all that is necessary for permissive

 8    intervention is that intervenor’s ‘claim or defense and the main action have a question

 9    of law or fact in common.’ Rule 24(b) ‘plainly dispenses with any requirement that

10    the intervenor shall have a direct personal or pecuniary interest in the subject of the

11    litigation.” (Citations omitted).)

12          PLAINTIFFS allege that their injuries were directly and proximately caused by

13    the negligence of Defendants and Third-Party Defendants. Since: (1) DECEDENT

14    was within the scope and course of her employment with SPORTS ACADEMY at the

15    time of the January 26, 2020 helicopter crash; and (2) THE HARTFORD became

16    obligated to pay benefits on behalf of DECEDENT and to PLAINTIFFS MAUSER
17    under California Labor Code §§ 3850, et seq., as a result of this fatal helicopter crash,
18    the basis for INTERVENOR’s claims against all Defendants and Third-Party
19    Defendants arises out of the same set of facts, namely DECEDENT’s fatal January 26,
20    2020 injury during the course and scope of her employment with SPORTS
21    ACADEMY. Therefore, this element is easily met.
22
            3.     INTERVENOR’s Intervention Will Not Enlarge the Issues in this
23                 Litigation and Will Not Unduly Delay or Prejudice the Adjudication
24                 of this Action.
25          Granting intervention will not unduly delay or prejudice the adjudication of this
26    action and will not change or enlarge the issues in this lawsuit, as INTERVENOR will
27    raise the very same or similar negligence arguments that PLAINTIFFS will or would
28                                             14
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
        SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                  ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
     Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 15 of 16 Page ID
                                       #:842



 1
      have raised against all Defendants. Accordingly, the issues are not expanded for any

 2    party to this action. For this reason, the parties will not be prejudiced if

 3    INTERVENOR’s Motion to intervene is granted.

 4         Furthermore, California courts have stated in dicta that where a defendant is

 5    aware of the employer’s reimbursement claim at the time of settlement, and fails to

 6    obtain an employer’s consent to settlement, the third-party tortfeasor enters into

 7    settlement “at its own peril” and the settlement is not binding on the employer.

 8    (Ventura County Employees’ Retirement Association v. Pope, 87 Cal.App.3d 938,

 9    957 (1978); see also McKinnon v. Otis Elevator Co., 149 Cal.App.4th 1125, 1136-

10    1137 (2007).)    The workers’ compensation statutory scheme seeks to ensure that

11    “both the employee and the employer recover their due, and, second, that, as far as

12    possible, the third party need only defend one lawsuit.” (McKinnon v. Otis Elevator

13    Company, 149 Cal.App.4th at 1130.)

14         Here, PLAINTIFFS and all Defendants were on notice of INTERVENOR’s

15    intent to pursue its subrogation rights prior to and at the time of settlement. Neither

16    PLAINTIFFS nor Defendants ISLAND EXPRESS HELICOPTERS INC., ISLAND
17    EXPRESS HOLDING CORP., OC HELICOPTERS, LLC, and BERGE ZOBAYAN
18    as Successor in Interest to ARA GEORGE ZOBAYAN (hereinafter referred to as
19    “settling DEFENDANTS”) obtained INTERVENOR’s written consent to the Notice
20    of Settlement. Settling DEFENDANTS entered into settlement with PLAINTIFFS
21    “at [their] own peril,” and their settlement with PLAINTIFFS is not binding on
22    INTERVENOR. INTERVENOR has a right to proceed against settling
23    DEFENDANTS, as well as against the remaining Defendants in this action, and
24    should be allowed to file its Complaint-In-Intervention in the instant matter because
25    the case has not yet been dismissed and is still pending. PLAINTIFFS and settling
26    DEFENDANTS’         settlement   around    INTERVENOR         while   on   notice   of
27    INTERVENOR’s intent to pursue its subrogation rights appears to be in bad faith and
28                                             15
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
        SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                  ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
     Case 2:20-cv-08953-FMO-PVC Document 78-1 Filed 07/09/21 Page 16 of 16 Page ID
                                       #:843



 1
      in an effort to thwart INTERVENOR’s unconditional right to seek reimbursement for

 2    workers’ compensation benefit payments made on behalf of DECEDENT and to

 3    PLAITFFS MAUSER.

 4          Given that INTERVENOR has an unconditional right to intervene in the instant

 5    lawsuit, the fact that any Notice of Settlement may have been submitted is not a

 6    dismissal of the action and the case is still pending, and thus INTERVENOR may

 7    intervene. INTERVENOR is merely seeking to recover its due, avoid a double

 8    recovery by PLAINTIFFS MAUSER, and cause all Defendants, as third parties, to

 9    only defend one lawsuit. Further, all parties have long been on notice such that there

10    is no prejudice.

11                                    III. CONCLUSION
12

13
            Based on the foregoing, INTERVENOR must be allowed to file its Complaint-

14
      In-Intervention because: (1) it has an unconditional right to pursue subrogation in the

15
      instant third-party lawsuit; (2) all parties were on notice that INTERVENOR intended

16
      to pursue its subrogation rights in this lawsuit prior to Notice of Settlement; and (3)

17
      the settling parties entered into settlement negotiations without notifying or including

18
      INTERVENOR. Accordingly, INTERVENOR respectfully requests this Court grant

19
      its Motion for Leave to File Its Complaint-In-Intervention.

20

21
      DATED: July 8, 2021              Respectfully submitted,

22
                                       ENGLAND PONTICELLO & ST. CLAIR

23                                     BY: /S/ Barry W. Ponticello
24                                         BARRY W. PONTICELLO
                                           BRITTANY L. SAUTER
25
                                           Attorneys for Intervenor,
26                                         SPORTS ACADEMY, LLC SPORTS
                                           ACADEMY / THE HARTFORD
27

28                                             16
      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF INTERVENOR SPORTS ACADEMY, LLC
        SPORTS ACADEMY / THE HARTFORD ACCIDENT & INDEMNITY COMPANY’S MOTION FOR AN
                  ORDER GRANTING LEAVE TO FILE A COMPLAINT-IN-INTERVENTION
